DETAILED ACTION
This action is responsive to the pending claims, 1-10, 12-27, received 23 May 2022. Accordingly, the detailed action of claims 1-10, 12-27 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection presented in the previous office action has been withdrawn in view of applicant’s response (Remarks pg 8)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-15, 17-18, 19-24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsley et al (US 20170026224 A1, hereafter referred to as Townsley).

Regarding claim 1, Townsley teaches a method comprising: 
receiving, at a first node, a data operation request from a client (Townsley [0026 and 0021] teaches a server receiving or obtaining the segment routed packed, wherein the packet is for access to service [0020, 0025]); 
steering the data operation request through a first path defined by a list of node addresses contained in a header of a packet associated with the data operation request (Townsley [0009, 0015] teaches forwarding the SR packet along a path, wherein the path includes specified addressed of nodes in a SR list), the first path including a first function to be executed by a first function node (Townsley [0013, 0018] discloses a waypoint or node running an application that will provide a service or content); 
determining, by the first function node capable of processing the first function (Townsley [0075] discloses a node with a [requested] service (function) available on the node), whether to accept or reject the data operation request based on a current state of the first function node with respect to performance of the first function (Townsley [0075, 0021] discloses determining whether to accept or reject a received SR request based on availability of the service [0023] and state [0075]); and 
responsive to the first function node to determining to reject the data operation request (Townsley [0021-0022, 0028] discloses rejecting the SR packet. Additionally, [0075] discloses rejecting or not accommodating a received request), forwarding the data operation request from the first function node to a second node identified in the list of node addresses (Townsley [0022, 0029] teaches upon rejecting the SR packet forwarding the SR packet to the next SR node in the path).  

Regarding claim 2, Townsley teaches the limitations of claim 1, as rejected above.
Additionally, Townsley teaches the method further comprising: 
after receiving the data operation request at the second node, determining whether to accept or reject the data operation request at the second node (Townsley [0029-0030, 0023] teaches the second SR node obtaining or receiving the SR packet and determining whether to accept the SR packet); 
steering the data operation request through a second path defined by the list of node addresses contained in the header of the packet associated with the data operation request (Townsley [0029, 0022] teaches forwarding the SR Packet along the path, wherein the path includes specified addressed nodes in a SR list [0009, 0015]), the second path including a second function to be executed by a second function node (Townsley [0013, 0018] discloses a waypoint or node running an application that will provide a service or content including the second SR node [0023]); and 
responsive to determining to accept the data operation request, performing the second function at the second function node (Townsley [0023-0024 and 0030-0031] teaches upon locating a match or accepting the SR packet, routing the packet to the service).  

Regarding claim 3, Townsley teaches the limitations of claim 1, as rejected above.
Additionally, Townsley teaches the method wherein the first path is a segment routing (SR) list (Townsley [0015]).  

Regarding claim 4, Townsley teaches the limitations of claim 2, as rejected above.
Additionally, Townsley teaches the method wherein the second path is a segment routing (SR) list (Townsley [0015]).  

Regarding claim 5, Townsley teaches the limitations of claim 3, as rejected above.
Additionally, Townsley teaches the method wherein the first path is contained in a Segment Routing Header (SRH) (Townsley [0026, 0021, 0009] teaches parsing the SRH header).  

Regarding claim 6, Townsley teaches the limitations of claim 4, as rejected above.
Additionally, Townsley teaches the method wherein the second path is contained in a Segment Routing Header (SRH) (Townsley [0023, 0031] teaches parsing the SRH header).  

Regarding claim 7, Townsley teaches the limitations of claim 1, as rejected above.
Additionally, Townsley teaches the method wherein the first path comprises a plurality of function nodes (Townsley [0020] teaches entries in the SR list identify candidate nodes), each function node associated with a function to be executed locally by the function node (Townsley [0023, 0021, 0018] teaches a local service table indicating functions executed locally by the SR node).  

Regarding claim 8, Townsley teaches the limitations of claim 1, as rejected above.
Additionally, Townsley teaches the method wherein the first function includes at least one of reading data, writing data, or storing data (Townsley [0012] discloses caching or delivering (reading) data).  

Regarding claim 9, Townsley teaches the limitations of claim 1, as rejected above.
Additionally, Townsley teaches the method further comprising: 
responsive to determining to accept the data operation request, performing the function at the first function node without forwarding the data operation request to the second node (Townsley [0023-0024] discloses upon accepting the SR packet, establishing a socket and delivering the service from the server).  

Regarding claim 10, Townsley teaches the limitations of claim 1, as rejected above.
Additionally, Townsley teaches the method further comprising: 
responsive to determining to reject the data operation request, forwarding the data operation request to the second node without forwarding the data operation request to the first function node (Townsley [0021-0022] teaches rejecting the SR packet and forwarding or sending the packet towards the next SR node in the SR list).  

Regarding claims 12-14, they do not teach or further limit over the limitations presented above with respect to claims 1-3.
Therefore, claims 12-14 are rejected for the same reasons set forth above regarding claims 1-3.

Regarding claim 15, it does not teach or further limit over the limitations presented above with respect to claim 5.
Therefore, claim 15 is rejected for the same reasons set forth above regarding claim 5.

Regarding claims 17-18, they do not teach or further limit over the limitations presented above with respect to claims 8-9.
Therefore, claims 17-18 are rejected for the same reasons set forth above regarding claims 8-9.

Regarding claims 19-24, 26, they do not teach or further limit over the limitations presented above with respect to claims 1-6, 8.
Therefore, claims 19-24, 26 are rejected for the same reasons set forth above regarding claims 1-6, 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Townsley et al (US 20170026224 A1, hereafter referred to as Townsley) as set forth above regarding claim 12, further in view of Townsley et al (GB 2549550 A, hereafter referred to as Mark).

Regarding claim 16, Townsley teaches the limitations of claim 12, as rejected above.
However, Townsley does not explicitly teach the system wherein the path of the one or more function nodes includes one or more nodes associated with a distributed storage environment.  
Mark, in an analogous art, teaches the system wherein the path of the one or more function nodes includes one or more nodes associated with a distributed storage environment (Mark [4:1-13; 12:1-5, 16:11-18] discloses the SR path includes caches of distributed servers used to store and retrieve content).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Townsley in view of Mark in order to configure the path of the one or more nodes, as taught by Townsley, to include one or more nodes associated with a distributed storage environment, as taught by Mark.
One of ordinary skill in the art would have been motivated in order to reduce the distance request packet packets need to be routed (Mark [16:10-17] teaches identifying nearby caches such that a request does not have to route as far) and enable intelligent routing of requests to decrease traffic and latency (Mark [15:15-21]).

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Townsley et al (US 20170026224 A1, hereafter referred to as Townsley) as set forth above regarding claim 19, further in view of Nucci et al (US 20190171494 A1, hereafter referred to as Nucci).

Regarding claim 25, Townsley teaches the limitations of claim 19, as rejected above.
However, Townsley does not explicitly teach the system wherein the path of the one or more nodes includes one or more virtual nodes associated with a distributed storage environment.  
Nucci, in an analogous art, teaches the system wherein the path of the one or more nodes includes one or more virtual nodes associated with a distributed storage environment (Nucci [0061] teaches clusters of virtualized machines in a distributed storage system).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Townsley in view of Nucci in order to configure the path of the one or more nodes, as taught by Townsley, to include one or more virtual nodes associated with a distributed storage environment, as taught by Nucci.
One of ordinary skill in the art would have been motivated in order to allow resources to be scaled up and down as needed avoiding unnecessary resource usage (Nucci [0065] teaches scaling to ensure service level objective deadlines are met while minimizing usage cost).

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Townsley et al (US 20170026224 A1, hereafter referred to as Townsley) as set forth above regarding claim 19, further in view of Surcouf et al (US 20180203866 A1, hereafter referred to as Surcouf).

Regarding claim 27, Townsley teaches the limitations of claim 19, as rejected above.
However, Townsley does not explicitly teach the system wherein the instructions further cause the one or more processors to: receive, at a metadata server, an electronic message from the client identifying an intent to perform at least one function comprising the first function; select the one or more nodes from a distributed storage environment to form the path of nodes for performing the at least function; and send a segment routing (SR) list to the client, the SR list identifying the path of the selected one or more nodes.  
Surcouf, in an analogous art, teaches the system wherein the instructions further cause the one or more processors to: 
receive, at a metadata server, an electronic message from the client identifying an intent to perform at least one function comprising the first function (Surcouf [0058, 0061] teaches receiving a created metadata request, wherein the request is an initial request to write an object to a storage node); 
select the one or more nodes from a distributed storage environment to form the path of nodes for performing the at least function (Surcouf [0064-0065] teaches selecting and send partial metadata containing a subset of the list of storage nodes); and 
send a segment routing (SR) list to the client, the SR list identifying the path of the selected one or more nodes (Surcouf [0064-0065]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Townsley in view of Surcouf in order receive, at a metadata server, an electronic message from the client identifying an intent to perform at least one function comprising the first function; select the one or more nodes from a distributed storage environment to form the path of nodes for performing the at least function; and send a segment routing (SR) list to the client, the SR list identifying the path of the selected one or more nodes, as taught by Surcouf.
One of ordinary skill in the art would have been motivated in order to load balance between paths using segment routing list (Surcouf [0074]).

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“Claim 1 recites in part: "determining, by the first function node capable of processing the first function, whether to accept or reject the data operation request based on a current state of the first function node with respect to performance of the first function ... responsive to the first function node determining to reject the data operation request, forwarding the data operation request to from the first function node a second node identified in the list of node addresses." The art of record does not disclose at least this limitation.” Remarks pg 9
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during\ examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application. Phillips v. AWH Corp.,*>415 F.3d 1303, 1313<, 75 USPQ2d 1321>, 1326< (Fed. Cir. 2005) (en banc).
The ordinary and customary meaning of a term may be evidenced by a variety of sources, >including “the words of the claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms, and the state of the art.”< Phillips v. AWH Corp., *>415 F.3d at 1314<, 75 USPQ2d **>at 1327.< If extrinsic reference sources, such as dictionaries, evidence more than one definition for the term, the intrinsic record must be consulted to identify which of the different possible definitions is most consistent with applicant’s use of the terms. Brookhill-Wilk 1, 334 F. 3d at 1300, 67 USPQ2d at 1137; see also Renishaw PLC v. Marposs Societa ' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998).
In response the examiner respectfully disagrees. The claim recites in part, “determining, by the first function node capable of processing the first function, whether to accept or reject the data operation request based on a current state of the first function node with respect to performance of the first function ... responsive to the first function node determining to reject the data operation request, forwarding the data operation request to from the first function node a second node identified in the list of node addresses” which based upon broadest reasonable interpretation, indicates determining by a service node whether to accept or reject a request based on a current condition of the service node regarding execution of a service, responsive to the service node rejecting the request forwarding the request to a second node in the list of node addresses. 
Townsley teaches determining by a service node whether to accept or reject a request based on a current condition of the service node regarding execution of a service (Townsley [0075, 0021] discloses determining whether to accept or reject a received SR request based on availability of the service [0023] and state [0075]), responsive to the service node rejecting the request (Townsley [0021-0022, 0028] discloses rejecting the SR packet. Additionally, [0075] discloses rejecting or not accommodating a received request) forwarding the request to a second node in the list of node addresses (Townsley [0022, 0029] teaches upon rejecting the SR packet forwarding the SR packet to the next SR node in the path).

Regarding claim 1, applicant argues:
“The Office Action recites that Townsley discloses this limitation at paragraphs 0021-0022, 0028-0029 and 0075. See Office Action at 4-5. At paragraph 0021, an SR packet is sent to a server Si. Townsley 0021. The server Sl opens and parses the header and is aware that the last address in the SR list represents a service. Id. Server Si must then perform a lookup in a table to determine if that service is available. Id. That is, when the packet arrives at server S1, server Si does not know if it is capable of performing the service required. Id. Accordingly, server Si does not make a determination if it should reject or accept performance of the service, it makes a determination if the service is even available at the server.” Remarks pg 9
In response the examiner respectfully disagrees.  Townsley [0075] explicitly teaches, upon receipt of a service request, determining whether to accommodate a service request based upon a performance of the service at the node.

Regarding claim 1, applicant argues:
“Conversely, claim 1 recites that "the first function node [is] capable of processing the first function." That is, the first function node can execute the first function, which is why the data operation was transmitted to the first function node. Claim 1 also recites that the data operation request is accepted or rejected "based on a current state of the first function node." That is, the data operation request is accepted or rejected based on the current state of the first node function, not if the service is available at the node as disclosed in Townsley.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Townsley teaches determining whether to accommodate a request based on a congestion level (current state) identified at the node.

Regarding claim 1, applicant argues:
“Pretending not to have a service does not disclose or reasonably suggest rejecting a data operation request. That is, receiving and rejecting is not disclosed by receiving and pretending to not be capable of performing the service. Accordingly, Townsley does not teach or suggest the above mentioned limitation.” Remarks pg 10
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1 and the application of the prior art. Specifically, Townsley [Abstract] teaches determining, at a first server, whether a requested service is available, wherein when the first service is not available, the received request is forwarded along an address path, wherein determining whether a first service is available is based on a state of the first server [0075]. 
Pretending to have a service is not intended to be analogous to rejecting a data operation request. However, determining whether a service is available and based on said availability, or lack there of (for whatever reason), deciding not to accommodate or deny, by forwarding the request along a SR path, is analogous to receiving and rejecting a data operation request.

Moreover, applicant’s specification [0026, 0033, 0034] teaches reject[ion] of a data operation request as forwarding the packet to the next candidate in the SR path.
Townsley [Abstract] teaches not accommodating a service request as forwarding the packet to the next candidate in the path.

Regarding claims, 12 and 19, applicant argues:
“Claims 12 and 19 while different in scope include similar limitations to Claim 1 and should therefore be allowable for the same reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 102 rejection of independent claims 12 and 19.” Remarks pg 10
In response the examiner respectfully disagrees according to the reasons set forth above regarding independent claim 1 of which claims 12 and 19 have similar arguments.

Regarding dependent claims, applicant argues:
[In substance] Since independent claims should be allowable, dependent claims should be allowable because the contain additional limitation. Remarks pg 10-12
In response the examiner respectfully disagrees according to the reasons set forth above regarding the independent claims from which the dependent claims inherit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446